I concur in the result reached in the foregoing decision although I disagree with the language as follows:
"When it is established that the business claimed to be competitive is being carried on and the money is being employed in the same manner that the national banks are employing their money in any one of their capacities then the competitive nature of the business is established under § 5219, R.S."
There is no escape from the recent decisions of the supreme court of the United States, First National Bank v. Hartford,273 U.S. 548, 71 L. Ed. 767; and Minnesota v. First Nat. Bank,273 U.S. 561, 71 L. Ed. 774, involving the effect of U.S. Rev. Stat. § 5219 in such cases as those here from King county. The evidence not only does not preponderate against the findings of the lower court, but in their support. But the supreme court in the cited cases did not hold as is stated in the majority opinion. It held in them, and in all other cases that I have been able to review, that (1) the competing capital complained of must be employed in the same locality in which the competing banks do their business; and (2) the competing capital must besubstantial in amount when compared with the capitalization *Page 375 of the national banks. Those principles were iterated and reiterated in both the cited cases and are to be considered as decisive and established principles.
In a county having such a great commercial center as Seattle, with its vast financial institutions and financial activities, with the privileged activities now conferred upon national banks by Federal statutes, there can be no question but that nearly all the capital referred to in the majority opinion is "competing moneyed capital."
These cases, therefore, fall within the rules stated in the Wisconsin and Minnesota cases cited, supra.